UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended April 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-186732 ARTEC CONSULTING CORP. (Exact name of registrant as specified in its charter) Nevada 99-0381772 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5536 S. Ft. Apache #102 Las Vegas, NV (Address of principal executive offices) (Zip Code) (760) 814-9567 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act). Yes o No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 8,420,548 shares of common stock, par value $0.001, were outstanding on June 11, 2014. ARTEC CONSULTING CORP. FORM 10-Q For the Quarterly Period Ended April 30, 2014 Table of Contents PART I –FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 18 PART II –OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 Signatures 20 Certifications 2 PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Artec Consulting Corp. Balance Sheets April 30, January 31, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable (Note B) - Prepaid expenses - Total current assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable & accrued expenses $ $ Total Current Liabilities Commitments and contingencies Stockholders' Equity (Deficit) (Note C) Common stock, $0.001 par value 75,000,000 shares authorized; issued and outstanding 8,370,548 and 7,000,000 at April 30, 2014 and 2013, respectively Additional-paid-in-capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ (The accompanying notes are an integral part of these financial statements) 3 Artec Consulting Corp. Statements of Operations (Unaudited) Three Months Ended April 30, 2014 and 2013 Three Months Ended April 30, Revenue $ $
